Application by the *407appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 2, 1994 (People v Villante, 204 AD2d 369), affirming a judgment of the Supreme Court, Queens County, rendered April 23, 1992, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is granted to the extent that the appellant is granted leave to serve and file a brief on the issues of whether it was error for the trial court to instruct the jury to consider the defendant’s guilt of the crime of robbery in the third degree in the event that it found him not guilty of the crime of robbery in the first degree, and whether the defendant’s conviction of the crimes of robbery in the second degree and robbery in the third degree violated the prohibition against double jeopardy; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel to prosecute the application:
Arza Rayches Feldman 300 Rabro Drive Hauppauge, N. Y. 11788
and it is further,
Ordered that assigned counsel shall prosecute the application expeditiously in accordance with this Court’s rules (see, 22 NYCRR 670.1 et seq.) and written directions. Santucci, J. P., Goldstein, Friedmann and McGinity, JJ., concur.